t c memo united_states tax_court raymond j and jacquelyn m byrne petitioners v commissioner of internal revenue respondent docket no filed date p suffered a permanent disability that arose out of and in the course of his employment as a municipal court judge p was awarded a disability retirement under the judges’ retirement law cal govt code secs a and a west supp which provides for a disability retirement if a judge has been credited with at least years of judicial service or the disability is a result of injury or disease arising out of and in the course of judicial service p seeks to exclude from gross_income under sec_104 i r c the payment p received in r argues that the judges’ retirement law is not in the nature of a workers’ compensation act and the payment is not excludable held under sec_1_104-1 income_tax regs gross_income does not include amounts received under a statute in the nature of a workers’ compensation act a statute that does not distinguish between work-- related injuries and other types of injuries is not in the nature of a workers’ compensation act 760_f2d_466 2d cir affg tcmemo_1984_525 however benefits received under a dual-purpose statute ie a statute which authorizes payments for work-related and non-work- related disabilities may qualify for exclusion if they are received under some specific provision which restricts the payment of benefits to cases of work-- related disabilities cal govt code sec a contains one clause which restricts the payment of benefits to cases of work-related disabilities thus that portion of the judges’ retirement law is in the nature of a workers’ compensation act p is entitled to exclude the payment that he received in robert r rubin for petitioners steven j mopsick for respondent memorandum opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 for respondent concedes the accuracy-related_penalty and the issue for decision is whether petitioner raymond j byrne judge byrne properly excluded from gross_income under sec_104 a certain disability retirement payments that he received under the california judges’ retirement law ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure - background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in union washington at the time of filing the petition judge byrne was born on date on date he was elected to a 6-year term as municipal court judge for sonoma county california and he took office on date judge byrne’s term as a municipal court judge did not expire until date however his service as a judge effectively ended on date when he suffered a permanent disability that arose out of and in the course of his employment the permanent disability was a mental injury that was caused by an exceptionally heavy workload and his inability to cope with the ramifications of his judicial decisions as a result of job- related stress judge byrne sank into a major depression which prevented him from performing his job on or about date judge byrne filed an application_for disability retirement under the judges’ retirement law on date his application was denied by the commission on judicial performance commission however on or about date the application was the judges’ retirement_system is administered by the board_of administration california public employees’ retirement_system cal pers to participate judges must contribute percent of their salaries - approved after the submission of additional evidence at the time the application was approved the commission possessed medical evidence that judge byrne’s disability was sustained during the course of his employment as a judge on date the chairperson of the commission and the chief justice of the supreme court of california signed a certificate of retirement and judge byrne began receiving disability retirement benefits as of that date on date the california workers’ compensation appeals board found that judge byrne sustained an injury to his psyche arising out of and in the course of his employment and that the injury caused total permanent disability and awarded him a permanent disability indemnity of dollar_figure a week for life petitioners’ exclusion of these payments from gross_income is not in dispute in judge byrne received dollar_figure from the judges’ retirement_system of this amount dollar_figure represented a return of his contributions cal pers issued a form 1099-r distributions from pensions annuities retirement or profit-- sharing plans iras insurance contracts etc to judge byrne in which it reported a gross distribution of dollar_figure anda a dispute arose over the effective date of judge byrne’s retirement and whether he was entitled to additional benefits for the period before date in a stipulated settlement executed by cal pers the commission and judge byrne cal pers agreed to pay benefits of dollar_figure for the period between date and date - - taxable_amount of dollar_figure petitioners excluded the dollar_figure from gross_income on their return respondent examined petitioners’ return and determined that this amount was not excludable under sec_104 discussion gross_income includes all income from whatever source derived including pensions and compensation_for services sec_61 under sec_104 gross_income does not include amounts received under workers’ compensation acts as compensation_for personal injuries or sickness the regulations promulgated under sec_104 expand the reach of that section to encompass a statute in the nature of a workmen’s compensation act which provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_1_104-1 income_tax regs a statute is in the nature of a workers’ compensation act if it allows disability payments solely for service-related personal_injury_or_sickness 78_tc_864 affd 709_f2d_1206 8th cir a statute that does not distinguish between work- related injuries and other types of injuries is not in the nature a law that conditions eligibility for benefits on the existence of a work-related injury or sickness may qualify as a workers’ compensation act for purposes of sec_104 even though those benefits are styled disability retirement benefits 804_f2d_553 9th cir affg 82_tc_630 revrul_83_91 1983_1_cb_38 of a workers’ compensation act 760_f2d_466 2d cir affg tcmemo_1984_525 it is undisputed that judge byrne suffered an injury which arose out of and in the course of his judicial service however we must determine whether he received the disability retirement benefits under a statute in the nature of a workers’ compensation act if the statute does not qualify then whether the injury was in fact work-related is irrelevant 804_f2d_553 9th cir affg 82_tc_630 the statute we examine in making this determination is the california judges’ retirement law cal govt code cgc secs west supp under article retirement for service cgc section judges are eligible for retirement on the basis of age and years_of_service cgc sections a and a are contained in article disability retirement and those sections provide mental or physical disability consents to and approval of retirement certificate filling vacancy a any judge who is unable to discharge efficiently the duties of his or her office by reason of mental or physical disability that is or is likely to become permanent may with his or her consent and with the approval of the to qualify for a service retirement a judge must be at least years of age and must have years_of_service depending on the judge’s age judge byrne did not qualify for service retirement under cgc sec - jj - chief justice or acting chief justice and the commission on judicial performance be retired from office x kk disability retirement prerequisites a any person who becomes a judge during the period of date through date shall not be eligible to be retired for disability unless the judge is credited with at least two years of judicial service or unless the disability is a result of injury or disease arising out of and in the course of judicial service judges who are retired under cgc sections and a are eligible for benefits which are calculated and paid pursuant to article benefits payable cgc sections west and a west supp election of benefits any judge hereafter retiring pursuant to section or may elect to receive the benefits accorded by this article if he or she retires for service or disability prior to the end of the term of office during which he or she attains the age of years retirement allowances contributions for prior service a a judge who qualifies as prescribed in section to receive the benefits accorded by this article shall receive a retirement allowance equal to percent of the salary payable at the time payment of the allowance falls due to the judge holding the judicial office to which he or she was last elected or appointed except that if upon retirement a judge has received credit for or more years_of_service rendered prior to the expiration of the time within which the judge is eligible to elect to receive the benefits accorded by this article and for which he or she has contributed to the judges’ retirement fund his or her retirement allowance shall equal percent of that salary - - the judges’ retirement law is not a workers’ compensation act and it 1s not in its entirety a statute in the nature of a workers’ compensation act nevertheless benefits received under the judges’ retirement law may still qualify for exclusion if it is a dual-purpose statute as petitioners argue see 17_tc_1015 burgess v commissioner tcmemo_1986_228 affd without published opinion 822_f2d_61 9th cir 879_fsupp_925 s d ind erye v united_states 72_fsupp_405 d d c a dual-purpose statute is one which authorizes payments for work- related as well as non-work-related disabilities and may provide other pension benefits 28_fedclaims_10 affd 43_f3d_1446 fed cir to qualify as a dual-purpose statute the statute must contain some specific provision which restricts the payment of benefits to cases of work-related disabilities id pincite see also rutter v commissioner supra pincite petitioners argue that the judges’ retirement law is a dual- purpose statute because cgc section a has one provision that provides for retirement based solely on injury or sickness arising out of employment and also one provision providing for retirement based on years_of_service respondent contends that cgc section makes no distinction between injuries which are work related and injuries which are not work related and that cgc section modifies cgc section but does not add any new --- - eligibility criteria respondent adds that cgc section simply excludes from eligibility any judge who seeks disability retirement for a non-line-of-duty injury if he has less than two x years_of_service we generally look only to the face of a statute in determining whether it has a dual purpose cgc section a on its face provides for retirement in the case of a disability that is the result of injury or disease arising out of and in the course of judicial service thus the judges’ retirement law contains a specific provision that awards benefits solely for a work-related disability a simple recitation in a statutory enactment of certain magic language may not be alone sufficient to establish a dual- purpose statute however cgc section a does distinguish between work-related and non-work-related disabilities because all judges with work-related disabilities are eligible for retirement under cgc section a but judges with non-work- related injuries can retire only if they have been credited with sufficient years_of_service ie at least years_of_service ’ cgc sec was previously at issue in golden v commissioner tcmemo_1971_162 we did not decide whether the statute had a dual purpose and we decided only that the taxpayer had not shown his injuries were work related ‘we note that as a practical matter disabled judges who have more than years_of_service are eligible for retirement on that basis even though they also sustained a work-related disability indeed judge byrne appears to fall within this continued -- - cgc section a expresses an intention by the california legislature to provide supplemental benefits in the nature of workers’ compensation to all judges who sustain a work-related disability the statute in this case is not akin to the statute at issue in 43_f3d_1446 fed cir a case upon which respondent relies the statute at issue in that case u s c sec_372 provided any justice or judge of the united_states appointed to hold office during good behavior who becomes permanently disabled from performing his duties may retire from regular active_service rach justice or judge retiring under this section after serving ten years continuously or otherwise shall during the remainder of his lifetime receive the salary of the office a justice or judge retiring under this section who has served less than ten years in all shall during the remainder of his lifetime receive one-half the salary of the office id pincite8 the court_of_appeals_for_the_federal_circuit held that this provision was not a dual-purpose statute stating however unlike the statutes in simms neill and frye sec_372 provides for disability retirement payments regardless of the cause of the disability in contrast simms neill and frye involved statutes in which at least one provision on its face specifically continued category as an individual eligible for either mode of disability retirement under cgc sec a however the actual basis upon which the taxpayer was retired ie for what purpose is a factual question that is secondary to the legal question whether the statute has a dual purpose provided for payments based solely on injury or sickness arising out of employment the courts therefore were required to make an inguiry as to the portion of the statute under which payments were awarded x here however sec_372 makes no distinction between payments for work-related and non- work-related disabilities and therefore it is not a dual-purpose statute id pincite unlike the statute in kane cgc section a specifically provides for disability retirement benefits based solely on injury or disease arising out of and in the course of judicial service we hold that the judges’ retirement law is a dual- purpose statute ’ ‘we point out that u s c sec_372 is virtually identical to cgc sec a in that neither of those provisions distinguishes between work-related and non-work- related disabilities however wherea sec_28 u s c sec_372 a stands alone cgc sec a must be read together with cgc sec a which defines the classes of persons covered under the disability retirement_system that section does distinguish between work-related and non-work-related disabilities respondent argues that the benefits judge byrne received were not in the nature of workers’ compensation he points to the award of permanent disability payments of dollar_figure per week as a perfect example of how a person injured on the job is compensated through worker’s compensation and is made whole for his injury and he claims that the disability retirement payments unlike the permanent disability payments were not intended to make judge byrne whole for his injury we might agree that the permanent disability payments are a perfect example of compensation received under a workers’ compensation act however the question we have before us is whether the disability retirement benefits were received under a statute in the nature of a workers’ compensation act a statute in the nature of a workers’ compensation act gives recovery in lieu of or supplemental to workmen’s compensation which may be in excess of that received continued in the case of a dual-purpose statute the appropriate focus is on whether the taxpayer in fact received his disability retirement benefits under that specific provision that is in the nature of a workers’ compensation act neill v commissioner t c pincite however the mere fact that the taxpayer was incapacitated at the time of retirement is not sufficient to bring the exemption into play if he was actually retired for length of service rather than for disability incurred in the line of duty respondent suggests that regardless of whether cgc section a contains a specific provision in the nature of a workers’ compensation act we must look solely to those provisions under which the disability retirement benefits were calculated and paid ie cgc sections and a and that those provisions are not in the nature of a workers’ compensation act ’ petitioners argue that cgc sections and should be read in the context of the entire statutory continued under the ordinary workmen’s compensation act revrul_59_ 1959_2_cb_39 thus the compensatory elements of a workers’ compensation act may differ from the substituted or supplemental compensation under a statute in the nature of a workers’ compensation act we cannot agree that judge byrne’s receipt of the permanent disability payments is especially relevant to the question before us respondent relies on a letter dated date from cal pers which confirms that judge byrne was awarded percent of the salary payable to a municipal court judge as provided in secs and a however the same letter states that judge byrne was granted a disability retirement on date as provided under government code section a plan of the judges’ retirement law not simply in relation to the portions of that law that provide for the amount of the payments we agree with petitioners respondent cites kane v united_states f 3d pincite as support for his position however we could not find any language in kane which can be read so broadly as to state or imply that we must look only to the specific provisions of a statute under which payments are calculated and paid we find respondent’s position to be short-sighted and an overly technical reading of statements made in the relevant opinions cgc sections and a do not themselves provide for retirement and only after going through the entire statutory framework of the judges’ retirement law namely cgc section or cgc sections a and a do we ultimately reach the payment provisions the provisions under which judge ‘respondent cites the following language in 43_f3d_1446 fed cir the courts therefore were required to make an inquiry as to the portion of the statute under which payments were awarded respondent has taken this statement out of context this statement was part of a discussion involving 17_tc_1015 and other cases upon which petitioners rely the discussion suggests contrary to respondent’s argument that when faced with a statute that has a dual purpose courts must further inguire as to whether the taxpayer was retired for a work-related disability under that specific provision that is in the nature of a workers’ compensation act or was retired on some other basis byrne received his disability retirement benefits include cgc sections a a and a ' as part of the same argument respondent suggests that cgc sections and a provide the same benefits for a service retirement under cgc section as a disability retirement under cgc section a and that this is fatal to petitioners’ case we disagree respondent’s position is not only inconsistent with established caselaw it is also inconsistent with his own ruling positions see 140_f3d_890 10th cir 265_f2d_66 9th cir 90_tc_1145 71_tc_560 whether a payment is in the nature of workmen’s compensation depends upon whether the payment is made because of injuries sustained in the line of duty not upon the amount_paid 17_tc_1015 72_fsupp_405 d d c revrul_80_84 1980_1_cb_35 revrul_74_582 1974_2_cb_34 revrul_68_ 1968_1_cb_50 we cannot agree that the mere fact that a statutory scheme allows the same benefits for a disability 12tn golden v commissioner tcmemo_1971_162 we also dealt with a disability retirement under the california judges’ retirement law in our findings_of_fact we noted that the taxpayer was retired under cgc sec and we addressed the issues therein in that context -- - retirement as for a service retirement is necessarily fatal to petitioners’ case ’ respondent suggests that the benefits judge byrne received are determined by reference to judge byrne’s length of service and that this is in direct contravention of sec_1_104-1 income_tax regs that section provides however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service even though the employee’s retirement 1s occasioned by an occupational injury or sickness xk kek respondent contends that article which provides for the amount of the benefit for both service and disability retirement provides for the identical pension which is determined by length of service for reasons similar to those stated above we cannot agree with respondent’s contention although judge byrne may receive the same amount of benefits under cgc sections and as a judge who retires on the basis of years_of_service under cgc section judge byrne’s benefits were not received 3we also question respondent’s assertion that a retired judge receives the same benefits under cgc sec as sec cgc a respondent is correct that generally a retiree will receive the same rate of benefits under either provision ie percent of the judge’s_salary however as we noted in golden v commissioner supra retirement under section cgc may under some circumstances have different consequences than retirement under section cgc see eg secs cgc indeed benefits received for a cgc sec a retirement are forfeitable or subject_to reduction if certain conditions are met see eg cgc secs subsequent medical examinations subsequent employment while less than years of age -- - on that basis judge byrne received his benefits on the basis of the commission’s finding that he was unable to discharge efficiently the duties of his said office by reason of such mental_disability and that such disability is or is likely to become permanent respondent also suggests that cgc section a does not qualify as a statute in the nature of a workers’ compensation act because an applicant gualifying for retirement under that provision gets paid_by reference to length of service seemingly respondent relies upon the fact that judges who have been credited with at least years_of_service are entitled to a disability retirement regardless of whether their injuries are incurred in the course of their employment however cgc section a contains two clauses the first clause which awards a disability retirement on the basis of a disability and length of service does not qualify as a statute in the nature of a workers’ compensation act since it does not distinguish between work-related disabilities and non-work-related disabilities as we have stated more explicitly above the second clause does gualify as a statute in the nature of a workers’ compensation act an applicant who receives a disability retirement under that clause may exclude the benefits received thereunder those benefits are not disqualified for the reason that they could theoretically have been awarded under some other statutory provision that does not qualify as a statute in the nature of a workers’ compensation act the statute in this case is similar to the statute at issue in priv ltr rul date the statute therein provided for disability coverage to each member who has at least five years of total service_credit and disability coverage for on-duty illness or injury to each member who is a law enforcement officer regardless of length of service consistent with our opinion herein the internal_revenue_service ruled as follows the statute contains two provisions for the payment of disability benefits the first clause provides disability coverage to each member who has at least five years of total service_credit the second clause provides disability coverage for on-duty illness or injury to each member who is a law enforcement officer regardless of length of service the fact that one part of a statute is not a statute in the nature of a workmen’s compensation act ie the first clause does not preclude another part of the same statute from meeting the requirements of sec_104 of the code this is true notwithstanding that the same disabilities may qualify for compensation under either provision see 82_tc_630 afft’d 804_f2d_553 9th cir the first clause of the statute is not a statute in the nature of a workmen’s compensation act because it provides benefits regardless of the cause of the disability to employees with at least five years of total service_credit the second clause of the statute provides compensation to law enforcement officers only for personal injuries or sickness incurred in the course of employment and regardless of length of service accordingly the second clause of the statute is a statute in the nature of a workmen’s compensation act although private letter rulings are not precedent sec_6110 they do reveal the interpretation put upon the statute by the agency charged with the responsibility of administering the revenue laws 452_us_247 ndollar_figure 369_us_672 estate of cristofani v commissioner t c n woods inv co v commissioner t c continued -- - finally we note that the commission could have theoretically awarded the benefits to judge byrne on the basis of his having served more than years as a judge or on the basis of his work-related disability and that a factual issue could conceivably have been raised regarding whether the benefits were actually received under that portion of cgc section a that is in the nature of a workers’ compensation act respondent does not argue this issue on brief indeed in response to petitioners’ argument that the burden_of_proof on this issue is upon respondent pursuant to sec_7491 respondent states that this case involves purely a legal guestion namely whether the california judges’ retirement law is in the nature of a worker’s compensation act m4 continued ndollar_figure thurman v commissioner tcmemo_1998_ under these circumstances we need not decide who bears the burden_of_proof under sec_7491 however the parties agree that the examination began on date and that none of the limitations under sec_7491 are applicable moreover petitioners introduced credible_evidence that the commission had before it several reports which concluded that judge byrne was disabled as a result of a work-related injury and that it could have awarded the benefits on this basis we hold that petitioners properly excluded from gross_income the disability retirement benefits that judge byrne received in decision will be entered for petitioners
